389 U.S. 10 (1967)
SMITH
v.
ARIZONA.
No. 26, Misc.
Supreme Court of United States.
Decided October 9, 1967.
ON PETITION FOR WRIT OF CERTIORARI TO THE SUPREME COURT OF ARIZONA.
Darrell F. Smith, Attorney General of Arizona, and Carl Waag, Assistant Attorney General, for respondent.
PER CURIAM.
The motion for leave to proceed in forma pauperis and the petition for a writ of certiorari are granted. The judgment is vacated and the case is remanded to the Supreme Court of Arizona in light of Anders v. California, 386 U.S. 738.
MR. JUSTICE BLACK and MR. JUSTICE STEWART dissent.